Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 21, 2021 has been entered.  Claims 1-11 remain pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2011/0085902 A1) (Yin hereinafter), as evidenced by Hielscher et al (US 2014/0184025 A1) (Hielscher hereinafter).
Regarding Claim 1, Yin teaches:  A centrifugal compressor (300) for a turbocharger (Paragraph 4), comprising: 
a compressor wheel (310) having a hub defining a rotational axis and having a plurality of circumferentially spaced blades each joined to the hub and extending generally radially outwardly to a blade tip, each of the blades having a leading edge and a trailing edge spaced downstream from the leading edge along a flow direction of a main flow of air through the wheel, the compressor wheel being affixed to one end of a shaft rotatable about the rotational axis (see the annotation of Figure 3A below); 
a compressor housing (320) in which the compressor wheel is mounted so as to be rotatable about the rotational axis of the compressor wheel (Figure 3A), the compressor housing (320) including an inlet duct (322) through which air enters in a direction generally parallel to the rotational axis of the compressor wheel and is led by the inlet duct into the compressor wheel, the inlet duct being formed by an inlet duct wall encircling the rotational axis and having a radially outer surface and a radially inner surface (Figure 3A); 
a wheel shroud located radially adjacent the blade tips, the wheel shroud extending upstream from the blades with respect to the main flow proceeding along the flow direction and terminating at a leading edge of the wheel shroud spaced axially upstream of the blade leading edges, the wheel shroud having a radially inner surface wetted by the main flow and having a radially outer surface spaced radially inward of the radially inner surface of the inlet duct wall such that an annular space (332, 334 & 336) is defined between the radially outer surface of the wheel shroud and the radially inner surface of the inlet duct wall (see the annotation of Figure 3A below); 
the wheel shroud defining a bleed port (330) proximate the blade tips and extending generally radially outwardly from the radially inner surface of the wheel shroud to the radially outer surface of the wheel shroud, into the annular space (332; see the annotation of Figure 3A below); and 
a noise attenuator for attenuating compressor blade passing frequency noise (Figure 3A), the noise attenuator comprising a blind slot (350) located opposite the bleed port (330; Figure 3A) and extending for a length L from the radially inner surface of the inlet duct wall toward the radially outer surface of the inlet duct wall (see the annotation of Figure 3A below), the blind slot extending circumferentially for 360° about the rotational axis (Yin describes how in this embodiment for the compressor, the annular bulb-spaced hollow spaces (332 & 334; see Paragraph 38 & Figure 3A) have a plurality of blind holes (50) extending from the bulb spaces, see Paragraph 40.  The examiner holds that while Figure 3A only shows the radial cross-section of four of the blind holes (350), that the figures still shows the openings of the plurality of blind holes being disposed along the entire radial inner surface of the annular bulbs (see the annotation of Figure 3A below).  This would result in the Yin’s blind slots “extending circumferentially for 360° the rotational axis”). 

    PNG
    media_image1.png
    682
    770
    media_image1.png
    Greyscale

While Yin (specifically the embodiment shown in Figure 3A & 3B) does teach having a plurality of blind slots (350) that extend circumferentially around the inner surface bulbs (332 & 334), this embodiment fails to teach having a single blind slot that is extending circumferentially continuously for 360° about the rotational axis.
HOWEVER, Yin does teach another embodiment in Figures 4A & 4B that uses a plurality of annular hollow spaces that are formed by ring-shaped members (454 & 456), where the dimensions of the annular cavities are designed to define the transmission loss & frequency range over which noise attenuation is provided (see Paragraph 44).  Please note that the proposed modification being made is to modify the plurality of radially extending blind slots (350) in the embodiment shown in Figures 3A-B of Yin (which are used to act as wavelength resonators to attenuate noise, see Paragraph 40) such that instead of them being designed as a plurality of individual blind slots spaced circumferentially along the inner surface of the bulbs (332 & 334), they are shaped as annular blind slots that extend circumferentially around the rotational axis (as is being taught by Yin in Figures 4A-B & as described in Paragraphs 42-45).  Since the annular hollow spaces used in the embodiment shown in Figures 4A-B serves the same purpose/function as the plurality of blind slots (350) in the embodiment shown in Figures 3A & 3B, the proposed modification would not change the purpose/function of the blind slots and would achieve the same result of providing noise attenuation. This is evidenced by Hielscher, which is also directed to a resonator that is designed for the distribution & transformation of longitudinal vibrations of a fluid (see Abstract) where the openings formed in the resonator may be shaped as a “blind hole or a groove-shaped depression”, see Paragraph 16.
Having the noise attenuating blind slots designed as annular cavities that extend circumferentially around the rotational axis (as opposed a plurality of individual blind slots) would  an obvious design choice to one having ordinary skill in the art at the effective filing date of the claimed invention, wherein no stated problem is being solved or unexpected/novel result is being obtained by having this specific structure.  Additionally, the prior art demonstrates that different configurations can be used in the design of the blind slot(s) to achieve the same result.  Yin shows how noise attenuation can be achieved using either a plurality of circumferentially arranged blind slots (as shown in Figures 3A-B) OR using a continuous annular blind slot (as shown in Figures 4A-B).  Hielscher describes how fluid resonators can use either blind slots OR a groove-shaped depression (see Paragraph 16).  Also, the examiner would point out by the applicants own admission in Paragraph 38, “In some embodiments of the invention, the blind slot 42 can extend circumferentially continuously for 360° about the rotational axis of the compressor.  In other embodiments, the blind slot can be circumferentially discontinuous, comprising a plurality of part-circumference segments that collectively encircle the rotational axis”.    
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the radially extending blind slots shown in Figure 3A of Yin to be formed as a continuous annular cavity (as is taught in Figure 4A of Yin AND as evidenced by Hielscher), as such a modification would provide the benefit of simplifying construction AND such a modification would have been considered to be an obvious design choice.
Regarding Claim 2, Yin teaches the invention as disclosed above in Claim 1, wherein Yin further teaches:  wherein the length L of the blind slot is between 1/5 and 1/4 of a wavelength of a compressor blade passing frequency at which noise is to be attenuated (Paragraph 40; This paragraph describes how the blind holes are designed as “quarter-wavelength resonators”).  
Regarding Claim 3, Yin teaches the invention as disclosed above in Claim 2, wherein Yin further teaches:  wherein the bleed port (330), on a radial-axial plane that contains the rotational axis of the compressor, extends along a first axis that forms an angle α with respect to the rotational axis, and wherein 45° ≤ α ≤ 90° (see the annotation of Figure 3A below; The examiner holds that Figure 3A shows the bleed port as extending at an angle from the rotational axis that would fall within the broad range of 45°-90°.  Further, (in case Applicant argues that the drawings may not be to scale), as disclosed by Yin, the number, lengths and diameters of the holes is determined based on the quarter-wavelength concept in order to be able to target different frequency bands, thus providing acoustic absorption across a wide frequency range, see paragraph 40. Therefore, the examiner submits that it would have been within the general skill level of a worker in the art to find the optimum angle ranges of the holes with respect to the rotational axis, their numbers, lengths and diameters that would provide the desired acoustic absorption through routine experimentation).

    PNG
    media_image2.png
    276
    657
    media_image2.png
    Greyscale
 
Regarding Claim 4, Yin teaches the invention as disclosed above in Claim 3, wherein Yin further teaches:  wherein the blind slot (350), on said radial-axial plane, extends along a second axis that forms an angle β with respect to the rotational axis, and wherein 45° ≤ β ≤ 135° (see the annotation of Figure 3A above; The examiner holds that Figure 3A shows the blind slots (350) as extending in multiple different angles, and that at least one of the blind slots would be extending at an angle from the rotational axis that would fall within the broad range of 45°-135°;  Furthermore, in the alternative, the examiner notes that Figure 3A shows the compressor as having four separate blind holes (350) that each extend with a different radial angle from the rotational axis of the compressor wheel.  Paragraph 40 even specifies that it is “the lengths and diameters of the blind holes” that determine the wavelength resonator concept.  The examiner holds that this demonstrates that the angle that each of the blind holes extend from the annular spaces has no impact on the blind holes ability to serve the function as a wavelength resonator.  The specific angle that the blind slot extends would have been an obvious design choice to a person having ordinary skill in the art at the effective filing date of the claimed invention, in that the angle has no patentable significance, doesn’t solve any specific stated problem, and/or does not create any unexpected result.  Further, (in case Applicant argues that the drawings may not be to scale), as 
Regarding Claim 5, Yin teaches the invention as disclosed above in Claim 4, wherein Yin fails to teach:  wherein α and β are equal and have a value between 45° and 90° inclusive.  
HOWEVER, as noted above Figure 3A shows the compressor of Yin as having four separate blind holes (350) that each extend with a different radial angle from the rotational axis of the compressor wheel.  Paragraph 40 even specifies that it is “the lengths and diameters of the blind holes” that determine the wavelength resonator concept.  The examiner holds that this demonstrates that the angle that each of the blind holes extend from the annular spaces has no impact on the blind holes ability to serve the function as a wavelength resonator.  The specific angle that the blind slot extends would have been an obvious design choice to a person having ordinary skill in the art at the effective filing date of the claimed invention, in that the angle has no patentable significance, doesn’t solve any specific stated problem, and/or does not create any unexpected result.  FURTHERMORE, the applicant describes how the radiating angle of the blind slot & bleed ports in their invention DO NOT have to be equal (Paragraph 34 & Figure 3 are directed to an embodiment where the bleed port extends at an angle of about 60° & the blind slot extends at an angle of about 90°; Paragraph 36 & Figure 5 are directed to an embodiment where the bleed port extends at an angle of about 60° & the blind slot extends at an angle of about 120°).  By the applicants own admission, the angle that the bleed port & blind port extends from the 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the angles that the bleed port & blind slots of Yin radially extend be “equal and have a value between 45° and 90°”, as such a specific orientation for the two ports would have been an obvious design choice to a person having ordinary skill in the art because the relative angles between the bleed port & blind slot is not critical to the applicants invention. 

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (and as evidenced by Hielscher) as applied to Claim 1 above, and further in view of Lucas (US 2017/0350420 A1) (Lucas hereinafter).
Regarding Claim 6, Yin teaches:  A turbocharger (Paragraph 4), comprising: 
the compressor of claim 1 (see the rejection of Claim 1 above). 
Yin is silent regarding the turbocharger comprising:  a center housing coupled with the compressor housing and containing bearings for the shaft; and 

HOWEVER, Lucas does teach:  a turbocharger (20) comprising a compressor (22) with a compressor wheel (30) disposed within a compressor housing (28), the compressor housing forming a bleed port (64), the turbocharger further comprising a center housing coupled with the compressor housing and containing bearings for the shaft (Figure 1 & Paragraph 3; Paragraph 3 describes how a center bearing housing couples the turbine housing to the compressor housing and Figure 1 shows the shaft (26) extending through, and being radially supported by, the center bearing housing); and 
a turbine (24) comprising a turbine wheel (34) affixed to an opposite end of the shaft (26), and a turbine housing (32) that contains the turbine wheel (Figure 1).  
Having the turbine housing coupled to the compressor housing such that the compressor & turbine are driven by a common shaft would provide the benefit of creating a more compact turbocharger.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify Yin to have a turbine coupled to the compressor housing, as taught by Lucas, to provide a more compact turbocharger.
Regarding Claim 7, this claim is reciting the same limitations that were previously presented in Claim 2.  Therefore, Claim 7 is rejected using the same rejection that was used to reject Claim 2.  
Regarding Claim 8
Regarding Claim 9, this claim is reciting the same limitations that were previously presented in Claim 4.  Therefore, Claim 9 is rejected using the same rejection that was used to reject Claim 4.
Regarding Claim 10, this claim is reciting the same limitations that were previously presented in Claim 5.  Therefore, Claim 10 is rejected using the same rejection that was used to reject Claim 5.
Regarding Claim 11, Yin in view of Lucas teaches the invention as disclosed above in Claim 6, wherein Yin further teaches:  wherein the compressor housing further comprises a flow-guiding member comprising an annular member that extends from the inlet duct wall radially inwardly and axially downstream to a trailing edge of the flow-guiding member, the trailing edge of the flow-guiding member being proximate to but axially spaced upstream from the leading edge of the wheel shroud, such that a 360° gap is defined between the trailing edge of the flow-guiding member and the leading edge of the wheel shroud (see the annotation of Figure 3A below).

    PNG
    media_image3.png
    689
    770
    media_image3.png
    Greyscale



Response to Arguments
The applicants arguments entered on April 21, 2021 have been fully considered, but were not found to be persuasive.
The applicant has argued that Yin fails to disclose having a 360° blind slot disposed around the rotational axis in the embodiment shown in Figure 3A & as described in Paragraph 40. 
While the examiner would agree that this specific embodiment would not read on the proposed amendment, the examiner respectfully disagrees that the amendment would overcome 
For these reasons, the examiner respectfully disagrees that the proposed amendment would overcome the previously cited prior art. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746 
          
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746